Citation Nr: 1638153	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-34 619	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for right wrist disorder, claimed as carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had verified active duty service in the United States Army from September 1970 to June 1972 and unverified active duty service from November 1968 to September 1970.

This matter comes before the Board of Veterans Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas that, in pertinent part denied the Veteran claims.  He filed a notice of disagreement dated in March 2010 and the RO issued a statement of the case dated in June 2010.  The Veteran submitted his substantive appeal in August 2010.

In April 2013, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  The Board remanded the claim in June 2014 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Left ear hearing loss is reasonably shown to have been caused, at least in part, by acoustic trauma during military service.  

2.  Tinnitus is reasonably shown to have been caused, at least in part, by acoustic trauma during military service.

3.  The Veteran does not have right ear hearing loss as defined by VA regulation.

4.  A left knee disorder, diagnosed as osteoarthrosis, was not present in service or manifest to a compensable degree within one year of service discharge and is not related to service.

5.  A right wrist disorder, diagnosed as osteoarthritis and scapholunate collapse, was not present in service or manifest to a compensable degree within one year of service discharge and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015)  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

4.  The criteria for service connection for a left knee disorder, to include severe osteoarthrosis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

5.  The criteria for service connection for a right wrist disorder, to include mild osteoarthritis and scapholunate collapse, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be discussed in further detail in the following decision, the Board is granting the Veteran's claims for service connection for left ear hearing loss and tinnitus.  In light of this complete grant of this portion of the appeal, no further discussion of VA's duty to notify the Veteran and to assist him in the development of these claims is necessary.

With regard to the remaining issues, VA's duty to notify was satisfied by letter dated April 14, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in April 2009 and August 2014.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the examinations are adequate, as they are based upon a review of the claims file and a thorough examination of the Veteran.  Additionally, the opinions provided were supported by sufficient rationale.  The Veteran has not alleged any prejudice caused by a deficiency in these examinations.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.


Law and Analysis 

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, a left knee disorder, and a right wrist disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I. Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD-214 lists his military occupational specialty (MOS) as that involving light weapons infantry, a specialty likely associated with at least some noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Accordingly, in-service hazardous noise trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  

Although there are no findings or diagnoses of hearing loss or tinnitus shown in the Veteran's service treatment records, including at separation examination, there is one entry, dated in January 1971, which shows that he complained of buzzing in his ear.  There is also no medical evidence suggesting that sensorineural hearing loss or tinnitus were diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

In fact, there are no pertinent clinical records associated with the claims file until an April 2009 VA examination report.  The Veteran reported that during service he was exposed to noise from helicopters and while loading mortars for drills and training exercises in the service.  After service he reported significant non-military occupational noise exposure from working at US steel for 30 years with ear protection.  He gave the onset of tinnitus as 2007.  However the findings from audiometric testing indicate clinically normal hearing in both ears and do not meet the criteria of disability under VA regulations. 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's hearing loss and tinnitus were not a result of noise exposure during military service, but did not provide a rationale.

The Board notes that when examined by VA in August 2014, the Veteran reported constant bilateral tinnitus that began 20-30 years ago.  On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
35
LEFT
5
10
20
30
40

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These findings shows the Veteran had a left ear hearing loss disability (based on a threshold of 40dB at the 4000 Hertz), but did not have a right ear hearing loss disability. 

The audiologist concluded the Veteran's hearing impairment was not related to military noise exposure.  She noted the enlistment audiogram revealed hearing within normal limits, except for a mild transient hearing loss at 500 Hz in the left ear.  The separation audiogram revealed hearing within normal limits for all frequencies with all thresholds were better than at enlistment.  The audiologist then cited to the Institute of Medicine Report on noise exposure in the military, which concluded that based on current knowledge noise-induced hearing loss (NIHL) occurs immediately, ie there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, and given the Veteran's hearing was within normal limits at time of separation exam, his current hearing loss is less likely as not a result of military noise exposure.

The audiologist also concluded the Veteran's tinnitus was less likely than not caused by military noise exposure.  She explained that the Veteran's hearing thresholds were within normal limits throughout service and there were no significant changes in hearing thresholds between enlistment and separation.  She further explained that while there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  So without evidence of an objectively verifiable noise injury (e.g., hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist. 

Notwithstanding the negative VA opinion, there is no current right ear hearing loss disability, according to the requirements of 38 C.F.R. § 3.385.  Although 2014 VA audiological examination indicated some right ear diminished hearing, meaning, as defined by Hensley, a greater than 20-decibel loss in some frequencies, the Veteran still does not have sufficient hearing loss according to VA regulations to be recognized as a ratable disability for compensation purposes.  In other words, these findings do not show a puretone threshold in any relevant frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent. 

There is no right ear hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Absent evidence of a present hearing loss disability, or at the very least a showing of this required disability at some point since the filing of this claim, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of a present disability, there can be no valid claim). 

Accordingly, the preponderance of the evidence is against the claim for service connection for right ear hearing loss and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

However after carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current left ear hearing loss and tinnitus are related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist concluded that the hearing loss and tinnitus were less likely as not a result of military noise exposure.

While the Board cannot ignore or disregard the VA audiologist's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the VA opinion is problematic for two reasons.  First, the VA audiologist seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge, from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  Second, in providing the negative opinion, the audiologist made no reference whatsoever to the conceded in-service noise exposure, the notation in the service treatment records regarding buzzing in his ear, and the Veteran's competent lay statements of continued hearing problems since service.  As the opinion is not adequate it does not assist the Board or the Veteran in resolving this claim and cannot serve as the basis of a denial of service connection.  

Moreover, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of impaired hearing since shortly after service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  This supporting evidence places the pertinent record in relative equipoise.  Given the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss and tinnitus may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether at least some of the Veteran's hearing problems are attributable to service, as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claims for service connection for left ear hearing loss and tinnitus.

For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for left ear hearing loss and tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


II.  Left Knee and Right Wrist

The Veteran seeks service connection for left knee and right wrist disorders, which he contends had their onset during his military service as a result of loading and firing mortars.  The Veteran testified that He did not receive treatment in service but stated that he complained about it.  He indicated that it has only gotten worse since service.  He testified at his June 2014 hearing that he fired mortars in service and that he was constantly going down on his left knee (with no knee pads) when firing.  He also testified that the repetitive motion of grabbing and loading mortars caused carpal tunnel syndrome.  

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current left knee and right wrist disorders is not warranted.  Service treatment records show the Veteran did not indicate any specific left knee or right wrist complaints or symptomatology during service, and none are documented. 

There is also no evidence of arthritis within one year of separation from his period of active service ending in 1972.  The post-service record is extensive, covering the period from 1999 to 2011 and shows that the Veteran did seek regular medical care for various conditions, most notably his hips, right elbow, right shoulder, lumbar spine, and left knee.  The Veteran made no right wrist complaints during these outpatient visits and no such complaints are documented in his reports of past medical history.  

The earliest relevant medical evidence of left knee problems is found in December 1999, when the Veteran was evaluated for complaints of left knee swelling due to osteoarthritis.  Subsequent radiological findings showed tricompartmental osteoarthritic changes with narrowing of the joint spaces and marginal osteophyte formation.  See clinical records from R. G, Talatala, M.D. dated December 13, 1999 and P.M. Patel, M.D. dated August 31, 2007.  These records do not, in any way, suggest that any left knee symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service including loading and firing mortars.  

The next relevant evidence is an August 2014 VA examination report.  At that time the Veteran denied any left knee or right wrist injury or treatment while on active duty, but stated that he began experiencing chronic, intermittent, progressively worsening mechanical left knee, wrist pain right hand carpal tunnel symptoms during the 1970s.  The symptoms have been treated conservatively and symptomatically on an outpatient basis to include physical therapy and corticosteroid injections.  Currently the Veteran experiences daily moderate mechanical left knee pain and occasional effusion.  He also has flare-ups of moderate mechanical right wrist pain and carpal tunnel symptoms when bending his wrist or lifting heavy objects. 

The examiner reviewed the claims file, including service treatment records, post-service clinical records, and the Veteran's medical history since service.  The Veteran's in-service military duties loading and firing mortars, as well as his post-service employment as an inspector and salesman/delivery driver, were noted.  The examiner confirmed the left knee diagnosis of moderate osteoarthritis.  Although the Veteran had no current objective clinical signs of carpal tunnel syndrome, X-rays findings of the right wrist were consistent with arthritis.  Following the examination, the examiner concluded that the Veteran's currently diagnosed left knee osteoarthritis and osteoarthritis of the right wrist with possible early scapholunate collapse were less likely than not (less than 50 percent probability) due to military service.  Rather both conditions were more likely than not due to chronic degenerative changes associated with aging and genetic predisposition.  

The examiner supported that opinion by noting that service medical records reveal no documentation of evaluation or treatment of left knee or right wrist injuries or symptoms.  Citing to specific medical literature, he explained that damage from mechanical stress with insufficient self-repair by joints is believed to be the primary cause of osteoarthritis.  Sources of this stress may include: misalignment of joints caused by developmental joint anomalies and/or mechanical injuries.  However exercise, including running in the absence of injury, has not been found to increase the risk.  Additionally, other medical literature indicate that a number of studies have shown that there is a greater prevalence of the disease among siblings and especially identical twins, indicating a hereditary basis.  Although a single factor is not generally sufficient to cause the disease, about half of the variation in susceptibility has been assigned to genetic factors.  

Based on the foregoing, the Board is unable to attribute the Veteran's currently diagnosed left knee and right wrist osteoarthritis to his military service.  First there is a gap between service and any left knee or right wrist symptoms.  The Veteran denied swollen or painful joints at service discharge, and pertinent complaints do not arise in VA treatment records until decades after service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Also because diagnoses of osteoarthritis, confirmed by X-ray, were not demonstrated until well after one year following his separation from active duty, the Veteran may not be allowed service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Second, the only medical opinion of record finds that the left knee osteoarthritis and right wrist osteoarthritis with early scapholunate collapse are not related to active service.  Here, the 2014 VA opinion is highly probative and gives it significant weight as it was based upon a review of the relevant evidence, accounted for the Veteran's lay statements, and was based upon a thorough supporting rationale.  He also cited to medical literature in support of his conclusions.  The claims file contains no competent medical evidence refuting this opinion.  

To the extent the Veteran's statements purport to provide a nexus opinion between his current left knee and right wrist disorders and service, the Board notes determining the etiology of the left knee and right wrist pain (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  Ascertaining the etiology of orthopedic disorders requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact particular activities may have on the knee and wrist for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  














Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.

Service connection for left knee disorder, to include osteoarthrosis is denied.

Service connection for right wrist disorder, to include osteoarthritis and osteoarthritis and scapholunate collapse is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


